DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of method claims in the reply filed on 06/18/2021 is acknowledged.  The traversal was not argued.
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement filed on fails to comply with 37 CFR 1.98(a)(3)(i) because item 1 of the NPL documents does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Li (2017/0110527) in view of Kao et al. (2016/0172389).Regarding claim 1, Li teaches in figures 2-16 and related text a method adapted to manufacture al array substrate, comprising: 
forming a gate metal layer 21 and a gate insulating layer 3 on a glass substrate 1; 
forming a semiconductor layer 4 on a first surface of the gate insulating layer 3, and 
forming an etching stop layer 5 at a position of a channel of a thin film transistor; 
forming a metal layer 71 on a first surface of the etching stop layer 5, 
depositing a layer of photoresist (76 or 92) on a first surface of the metal layer 71, and performing one mask manufacturing process on the photoresist to form a photoresist layer of a preset shape through exposure development (see e.g. paragraphs [0023] and [0080]); and 
obtaining a source 71 and a drain 72 through etching; 
flowing the photoresist layer remained on first surfaces of the source and the drain, so that the photoresist layer flows to the position of the channel; 
etching the semiconductor layer 4 to obtain a preset pattern; 

forming a passivation layer 70 and an ITO layer 8 on the first surfaces of the source, the drain and the position of the channel.

Li does not teach flowing the photoresist layer by post-baking.
Kao et al. teach in paragraph [0047], for example, flowing the photoresist layer by post-baking.
Li and Kao et al.  are analogous art because they are directed to a process of forming a  semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Li because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to flow the photoresist layer by post-baking, as taught by Kao et al., in Li’s device, in order to simplify the processing steps of making the device by using conventional processing step.

Regarding claim 2, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the width of the etching stop layer greater than the width of the channel between the source and the drain in prior art’s device in order to provide better protection to the transistor.



Regarding claims 4-5, Li teaches in figures 2-16 and related text that the semiconductor layer comprises an oxide semiconductor layer comprises an indium gallium zinc oxide semiconductor layer.

Regarding claims 6-7, in the combined device, the step of post-baking the photoresist layer remained on first surfaces of the source and the drain, so that the photoresist layer flows to the position of the channel comprises: post-baking the photoresist layer remained on the first surfaces of the source and the drain at a specific baking temperature.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use baking temperature of 80 to 200 degrees for 50 to 180 seconds in prior art’s device in order to provide adequate flow of the photoresist layer.

Regarding claim 8, in the combined device, in the step of forming a metal layer on a first surface of the etching stop layer, depositing a layer of photoresist on a first surface of the metal layer, and performing one mask manufacturing process on the photoresist to form a photoresist layer of a preset shape through exposure development.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date 

Regarding claim 9, in the combined device, in the step of forming a metal layer on a first surface of the etching stop layer, depositing a layer of photoresist on a first surface of the metal layer, and performing one mask manufacturing process on the photoresist to form a photoresist layer of a preset shape through exposure development.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the photoresist layer having a width of 1 micron to 10 micron in prior art’s device in order to reduce the size of the device.

Regarding claim 10, in the combined device, after the step of baking the photoresist layer remained on the first surfaces of the source and the drain at a baking temperature of 80 to 200 degrees for 50 to 180 seconds, the method can further comprise that after the post-baking process is completed, detecting or sampling the baking status.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to detect or sample the baking status after the post-baking process is completed, in prior art’s device in order to assure the quality of the final product.

Regarding claim 11, in the combined device after the step of baking the photoresist layer remained on the first surfaces of the source and the drain at a baking temperature of 80 to 200 degrees for 50 to 180 seconds, the method can further comprise that if the 

Regarding claim 12, Li teaches in figures 2-16 and related text a method adapted to manufacture al array substrate, comprising: 
forming a gate metal layer 21 and a gate insulating layer 3 on a glass substrate 1; 
forming an indium gallium zinc oxide semiconductor layer 4 on a first surface of the gate insulating layer, and 
forming an etching stop layer 5 at a position of a channel of a thin film transistor; 
forming a metal layer 71 on a first surface of the etching stop layer 5, 
depositing a layer of photoresist (76 or 92) on a first surface of the metal layer 71, and performing one mask manufacturing process on the photoresist to form a photoresist layer of a preset shape through exposure development (see e.g. paragraphs [0023] and [0080]); and 
obtaining, through etching, parts of a source 71 and a drain 72 formed on the first surface of the etching stop layer 5; 
flowing the photoresist layer remained on first surfaces of the source and the drain, so that the photoresist layer flows to the position of the channel; 

peeling off the photoresist layer (see e.g. paragraphs [0029] and [0094]) on the first surfaces of the source, the drain, and a first surface at the position of the channel; and 
forming a passivation layer 70 and an ITO layer 8 on the first surfaces of the source, the drain and the position of the channel.

Li does not teach flowing the photoresist layer by post-baking at a baking temperature of 80 to 200 degrees for 50 to 180 seconds
Kao et al. teach in paragraph [0047], for example, flowing the photoresist layer by post-baking.
Li and Kao et al.  are analogous art because they are directed to a process of forming a  semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Li because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to flow the photoresist layer by post-baking at a baking temperature of 80 to 200 degrees for 50 to 180 seconds, as taught by Kao et al., in Li’s device, in order to simplify the processing steps of making the device by using conventional processing step and in order to provide adequate flow of the photoresist layer, respectively.




If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
7/28/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800